DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The “Related Application” information needs to be updated in the Specification to include the Patent Numbers of the allowed applications as well as other related applications that were submitted by the same Applicant as well as the Inventors.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14  of U.S. Patent No. 11166501. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims claim the same reversible shapewear garment with the  first and second necklines  with a first side having a first and second panel that define the first neckline and wherein the neckline is configured to extend under a wearer’s breasts and a second neckline on a second side of the garment that has a third panel that defines the second neckline and wherein the first and second necklines are configured to extend across or above the wearer’s breasts as in claim 21. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-36 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 21  line 9 applicant claims “ wherein the first neckline the second neckline “  is incomplete and unclear and it is not clear as to  what  language is missing such as if there should be the word “and” or other additional language since it appears that applicant is attempting to consolidate the original claim language of the parent into a shorter more broadly claimed structure of the garment in the new claim  21.   And it appears that some   necessary language is now missing. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) S 21,22,25,26 AND 36  are is/are rejected under 35 U.S.C. 102a2 as being anticipated by Ruth Ann Greenblatt (US 2014/0352026 A1).
In regard to claim 21 Greenbaltt discloses the reversible shapewear garment 100 as in figure 1 and paras. (0054, 0018, 0007) comprising a first neckline in figure 1  on a first side 102 of the reversible shapewear garment with the first side 102 comprises a first panel 108 and a second panel 108 on a second side 104  to define the first neckline  on the first side  that  is configured  to extend under the wearer’s breasts at the center area along 110 in figure 1 and a second neckline along 112 on the second side 104 in figure 1  that comprises a third panel 118  that defines the second neckline along 112  and wherein the first neckline  is the V shape      and the second neckline is configured to extend across  or above the wear’s breast as a u shape         and the first neckline is the V shape  that extends under the breasts at the low point of the V shaped neckline    at band 110 as in figures 1 and 2. 
  In regard to claim 22 Greenblatt discloses the  top edge of the first neckline that extends toward a vertical centerline on the first side of the garment at a first point and a top edge of the second neckline 112  extends toward a vertical centerline of the second side off the garment, not shown  at a second  point and wherein the first point  is inferiorly located  in relation to the second point as in figures 1 and 2.
 In regard to claim 25 Greenbaltt discloses the garment wherein the second neckline is a scoop neckline as in figure 2 and in        claim 26 wherein the second   neckline is the V neckline as in figures 17 and 18.  n to claim 36 Green blatt discloses the garment as in claim 21 wherein the garment is a shirt as in figured 1 and 2.
 Claims 23,24 and 27-35  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and to additionally provide the proper Terminal Disclaimer as outlined in the above Double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732